DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The use of the terms TRITON (see [0034, 0076, 0077]), ZEISS (see [0013, 0078, 0084]), SPECTRA POR (see [0076]), and OPTIVIEW (see [0078, 0079]), which are trade names or a marks used in commerce, have been noted in this application. These terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 objected to because of the following informalities: It appears in line 3 of the claim it  should recite “submerged” instead of “emerged” (see claim 26).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the channel" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim. It appears the limitation should recite “the at least one channel” for proper antecedent basis. 
Claim 3 recites the limitation "the longitudinal dimension" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the longitudinal dimension" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10-12, 15, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication US 2018/0238830 to Fritsch et al. (herein Fritsch).
Regarding claim 1, Fritsch teaches a magnetohydrodynamic (MHD (see [0005])) microfluidic system and a method of pumping a fluid using a magnetohydrodynamic system (see Abstract). Fritsch teaches the present invention features a microfluidic system that includes at least two electrodes with an ionic current passing between the at least two electrodes (i.e. electric field); a magnetic field perpendicular to the electric filed; and at least one microfluid channel (see [0030]) wherein the at least one microfluidic channel is configured to have to a biological sample added to flow therethrough (see [0040-0041]). Fritsch teaches a fluid (i.e. conducting solution) that includes the current carrying species (i.e. sample) (see [0128]). Fritsch teaches the electric field and magnetic field combine to cause a current carrying species movement and induce fluid flow (see [0023]) wherein the direction of flow is perpendicular to both the electric field and magnetic field (see Fig. 7C-D). 

Regarding Claim 2, Fritsch teaches all the limitations of claim 1 above. 
As shown in Figs. 7C-D of Fritsch, fluid flow is in the longitudinal dimension (see 7D, top view of 7C). 

Regarding Claim 3, Fritsch teaches all the limitations of claim 1 above. 
As shown in Figs. 7C-D of Fritsch, the at least two electrodes are configured such that the horizontal electric field (as represented by FB) is perpendicular to the longitudinal dimension (i.e. direction of fluid flow). 

Regarding Claim 4, Fritsch teaches all the limitations of claim 1 above. 
As shown in Figs. 7C-D of Fritsch, the magnetic system is configured such that the vertical magnetic field (as represented by j) is perpendicular to the longitudinal dimension (i.e. direction of fluid flow). 

Regarding Claim 5, Fritsch teaches all the limitations of claim 3 above. 
As shown in Figs. 7C-D of Fritsch, the at least two electrodes are configured such that the horizontal electric field (as represented by FB) and the vertical magnetic field (as represented by j) are both perpendicular to the longitudinal dimension (i.e. direction of fluid flow). 

Regarding Claims 10-12, Fritsch teaches all the limitations of claim 1 above. 
Fritsch teaches the fluid that includes a current carrying species can be any suitable fluid including water (see [0128]) with an electrolyte suspended within (see Figs. 7A-F). 

Regarding Claim 15, Fritsch teaches all the limitations of claim 1 above. 
Fritsch teaches useful supporting chemical species for the electrically conducting solution include borate buffers (see [0129]). 

Regarding Claim 26, Fritsch teaches a magnetohydrodynamic microfluidic system and a method of pumping a fluid using a magnetohydrodynamic system (see Abstract). Fritsch teaches the method comprises: providing a current carrying species (see [0023]) or biological sample submerged in a microfluidic channel (see [0040-0041]) wherein a fluid (i.e. electrically conducting solution) includes the current carrying species (see [0128]); applying an electric field within the channel (see [0023]); simultaneously applying a magnetic field perpendicular to the electric field (see [0023]); and inducing the current carrying species to move and fluid flow (see [0023]) wherein the direction of flow is perpendicular to both the electric field and magnetic field (see Fig. 7C-D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2018/0238830 to Fritsch et al. (herein Fritsch) in view of United States Patent Application Publication US 2007/0209941 to Holland et al. (herein Holland).
Regarding Claim 6, Fritsch teaches all the limitations of claim 1 above. 
Fritsch fails to teach wherein “the at least one channel is cylindrically shaped” as recited in the instant claim. 
Holland teaches channel geometry in a microfluid device is a matter of choice wherein cylindrical is one of the options and wherein fluid flow can be controlled with magnetohydrodynamic pumping (see [0004-0005]).
Holland and Fritsch are analogous in the field of fluid flow through microfluidic devices. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date for the microfluidic channel of Fritsch to be of cylindrical shape for the benefit of manipulating fluid flow (see [0004] of Holland). Furthermore, the MPEP finds change in shape a matter of choice which a person of ordinary skill in the art would have found obvious. MPEP 2144.04 IV. B. Changes in Shape.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2018/0238830 to Fritsch et al. (herein Fritsch) in view of United States Patent Application Publication US 2016/0263577 to Ismagilov et al. (herein Ismagilov).
Regarding Claim 7, Fritsch teaches all the limitations of claim 1 above. 
Fritsch fails to teach “wherein the at least one channel has a space in the range from about 1 mL to about 100 mL in volume for holding the sample” as recited in the instant claim. 
Ismagilov teaches a fluidic system for controlling one or more fluids (see Abstract) wherein the device is a microfluidic device (see [0021) using magnetohydrodynamics to control fluid flow (see [0248]). Ismagilov teaches the channel or conduit dimensions of the device comprise a length from 1 mm (0.1 cm) to 100 mm (10 cm) and height and/or width from 1 mm (0.1 cm) to 10 mm (1 cm) (see [0234]) thus a channel or conduit volume range of 0.001 cm3 (0.001 mL) to 10 cm3 (10 mL). This volume range falls within the volume range of the claimed invention. See MPEP 2144.05 I. Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions. 
Ismagilov and Fritsch are analogous in the field of fluid control through microfluidic devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the channel dimensions of Ismagilov in the device of Fritsch for the benefit of controlling operation time (see [0234] of Ismagilov). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2018/0238830 to Fritsch et al. (herein Fritsch) in view of International Publication WO 2013/056182 to Devernoe.
Regarding Claim 13, Fritsch teaches all the limitations of claim 10 above. 
Fritsch fails to teach “wherein the electrolyte is selected from the group consisting of salts, NaOH, LiOH, and H3BO3” as recited in the instant claim. 
Devernoe teaches that in a microfluidic device comprising an electric current transferred in the form of ionic flow in an electrolyte solution confined in a channel that typical electrolyte solutions are well known in the art wherein an exemplary electrolyte includes boric acid (H3BO3) (see [000103]). 
Devernoe and Fritsch are analogous in the field of fluid control utilizing electric current through microfluidic devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the electrolyte, boric acid, of Devernoe in the device of Fritsch as Devernoe teaches this is well known in the art. See MPEP.07 Art Recognized Suitability of an Intended Purpose.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2018/0238830 to Fritsch et al. (herein Fritsch) in view of United States Patent Application Publication US 2013/0280725 to Ismagilov et al. (herein Ismagilov_2).
Regarding Claim 16, Fritsch teaches all the limitations of claim 15 above. 
Fritsch fails to teach “wherein the borate-based buffer comprises sodium borate” as recited in the instant claim.
Ismagilov_2 teaches a microfluidic device for sample preparation, treatment, and/or analysis (see [0006]) that utilizes magnetohydrodynamics to drive fluid flow (see [0156]). Ismagilov_2 teaches that borax (i.e. sodium borate) is a known buffer used in sample preservation (see [0213]). 
Ismagilov_2 and Fritsch are analogous in the field of fluid control utilizing electric current through microfluidic devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the borax of Ismagilov_2 in the device of Fritsch as Ismagilov_2 teaches this is a well-known buffer used in the art. See MPEP.07 Art Recognized Suitability of an Intended Purpose.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2018/0238830 to Fritsch et al. (herein Fritsch) in view of United States Patent Application Publication US 2006/0068412 to Tang.
Regarding Claims 19 and 20, Fritsch teaches all the limitations of claim 1 above. 
Fritsch fails to teach “wherein the electric field and the magnetic field jointly are capable of clearing endogenous charged particles from the sample” as recited in instant claim 19 or “wherein the cleared endogenous charged particles are selected from lipids, nucleic acids, and proteins” as recited in instant claim 20. 
Tang teaches an integrated biosensor consisting of an integrated capture chamber comprising a microfluidics handling system (see Abstract). Furthermore, Tang teaches utilizing magnetohydrodynamics as the fluid pumping or handling system of the biosensor (see [0119]). Tang teaches capturing a biological particle analyte, lysing said analyte, and then analyzing the resultant nucleic acids endogenous to said analyte (see [0065]). 
Tang and Fritsch are analogous in the field of fluid control through microfluidic devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the device of Fritsch to clear endogenous nucleic acids from a biological sample as described by Tang for the benefit of biological particle analysis (see [0065-0066] of Tang). 

Claims 17-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2018/0238830 to Fritsch et al. (herein Fritsch) in view of International Publication WO 2018/058085 to Mao et al. (herein Mao). 
Regarding Claims 17 and 18 , Fritsch teaches all the limitations of claim 1 above. 
Fritsch fails to teach “wherein the sample is a tissue sample” as recited in the instant claim 17 or “wherein the tissue sample is a soft biological sample selected from brain, lungs, and muscle tissues” as recited in instant claim 18. 
Mao teaches a microfluidic Single Molecule Analysis after Capture (SMAC) chip (see pg. 16, lines 5-17) wherein the chip utilizes magnetohydrodynamic force (see pg. 4, lines 5). Mao teaches a suitable sample for the microfluidic SMAC chip is a tissue biopsy (see pg. 63, lines 6-12) and that tissue types include lung (see pg. 23, lines 17-19) for the detection of lung disease (see pg. 63, lines 17-19). 
Mao are analogous in the field of fluid flow through microfluidic devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the lung tissue sample of Mao in the device of Fritsch as Mao teaches the use of lung tissue samples in microfluidic devices  is well known in the art.  See MPEP.07 Art Recognized Suitability of an Intended Purpose. 

Regarding Claims 21 and 22, Fritsch teaches all the limitations of claim 1 above. 
Fritsch fails to teach “wherein the electric field and the magnetic field jointly are capable of pushing exogenous charge particles into the sample” as recited in the independent claim 21 and “wherein the exogenous charged particles are selected from lipid-filled micelles, nucleic acids, proteins, antibodies, and chemical dyes” as recited in independent claim 22. 
Mao teaches placing a capture molecule specific to a target molecule into one or more flow channels of a microfluidic device followed by a sample comprising said target molecule wherein a suitable capture molecule is an antibody, a protein, a nucleic acid, a lipid, or etc. (see pgs. 5-6, line 14 – line 22). Mao teaches the microfluidic device utilizes magnetohydrodynamic force (see pg. 4, lines 5) and therefore the capture molecule would inherently be charged. Exogenous is defined as having a cause that is outside the body per the Oxford English Dictionary and therefore the capture molecule which is not part of the biological sample would qualify. 
Mao are analogous in the field of fluid flow through microfluidic devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add the capture molecule of Mao to the device of Fritsch for the benefit of detecting a target in a sample (see pg. 5, lines 14-15 of Mao). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797   




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797